[Cite as Boulder Capital Group, Inc. v. Lawson, 2013-Ohio-3270.]




                IN THE COURT OF APPEALS FOR CLARK COUNTY, OHIO

BOULDER CAPITAL GROUP, INC.                               :

        Plaintiff-Appellee                                :        C.A. CASE NO.      2012 CA 88

v.                                                        :        T.C. NO.     09CV07

PHILLIP W. LAWSON, et al.                                 :            (Civil appeal from
                                                                        Common Pleas Court)
        Defendant-Appellant                    :

                                                          :

                                             ..........

                                           OPINION

                         Rendered on the           26th       day of         July     , 2013.

                                             ..........

MATTHEW G. BURG, Atty. Reg. No. 0072556, 323 West Lakeside Avenue, Suite 200,
Cleveland, Ohio 44113
       Attorney for Plaintiff-Appellee

RICHARD J. DONOVAN, Atty. Reg. No. 0060900, 200 East Campus View Blvd., Suite
200, Columbus, Ohio 43235
       Attorney for Defendant-Appellant

                                             ..........

DONOVAN, J.

        {¶ 1}    Defendant-appellant Phillip W. Lawson appeals a decision of the Clark

County Court of Common Pleas granting plaintiff-appellee Boulder Capital Group, Inc.’s
                                                                                         2

(hereinafter “BCG”) motion for summary judgment and ordering Lawson to pay BCG

damages in the amount of $220,136.28 plus costs. The trial court issued its final judgment

entry awarding BCG damages on October 15, 2012. Lawson filed a notice of appeal with

this Court December 6, 2012.

       {¶ 2}   On January 5, 2009, BCG filed a complaint against Lawson to collect the

balance due on a lease agreement for car wash equipment utilized by Lawson at a gas station

he operated in Columbus, Ohio. Lawson filed an answer to the complaint on February 4,

2009. On July 10, 2009, BCG filed a motion for summary judgment. Lawson filed a

memorandum opposing BCG’s motion for summary judgment on July 28, 2009.                 On

December 20, 2011, the trial court overruled BCG’s motion for summary judgment.

       {¶ 3}   With leave granted by the trial court, Lawson filed an amended answer to

BCG’s complaint on April 18, 2012.       On June 18, 2012, Lawson filed a motion for

summary judgment which the trial court subsequently overruled on July 12, 2012. Shortly

thereafter on July 26, 2012, Lawson filed a second motion for summary judgment against

BCG. On the same day, BCG filed its second motion for summary judgment against

Lawson, but only regarding the issue of liability on the lease agreement. On August 30,

2012, the trial court granted BCG’s motion for summary judgment thus finding Lawson

liable for breach of the lease agreement. The trial court did not rule on Lawson’s second

motion for summary judgment.

       {¶ 4}   After a hearing held on September 21, 2012, the trial court issued a

judgment against Lawson awarding damages to BCG for the balance remaining due on the

lease on October 15, 2012. It is from this judgment that Lawson now appeals.
[Cite as Boulder Capital Group, Inc. v. Lawson, 2013-Ohio-3270.]
        {¶ 5}    Because they are interrelated, Lawson’s first and second assignments of

error will be discussed together as follows:

        {¶ 6}    “THE TRIAL COURT’S ENTRY OF FINAL JUDGMENT AWARDING

DAMAGES TO BOULDER CAPITAL GROUP, FILED OCTOBER 15, 2012, WAS

VOIDABLE FOR ITS FAILURE OF ACTUAL SIGNATURE – CIVIL RULE 58(A)(1).”

        {¶ 7}    “THE TRIAL COURT’S FOREGOING GRANT OF SUMMARY

JUDGMENT TO BOULDER CAPITAL GROUP AS TO LIABILITY, FILED AUGUST

30, 2012, WAS VOIDABLE FOR ITS OWN FAILURE OF ACTUAL SIGNATURE –

CIVIL RULE 58(A)(1).”

        {¶ 8}    In his first and second assignments, Lawson contends that the trial court

ignored the requirements of Civ. R. 58(A)(1) when the judge failed to provide his

handwritten signature to the final judgment entry awarding damages to BCG issued on

October 15, 2012, and the judgment entry issued on August 30, 2012, finding Lawson liable

on the lease agreement. Upon review, it is evident that both judgment entries were “signed”

using a rubber stamp bearing the judge’s signature.

        {¶ 9}    Rule 58 of the Ohio Rules of Civil Procedure provides for entries of

judgment, and states in pertinent part:

        (A) Preparation; entry; effect

        Subject to the provisions of Rule 54(B), upon a general verdict of a jury, upon

        a decision announced, or upon the determination of a periodic payment plan,

        the court shall promptly cause the judgment to be prepared and, the court

        having signed it, the clerk shall thereupon enter it upon the journal. A

        judgment is effective only when entered by the clerk upon the journal.....
[Cite as Boulder Capital Group, Inc. v. Lawson, 2013-Ohio-3270.]
        {¶ 10} In the instant case, the August 30, 2012, and October 15, 2012, judgment

entries were not signed by the trial judge, but rather, were rubber-stamped with the trial

judge's signature. However, a rubber-stamp signature is not sufficient to comply with Civ. R.

58(A)(1).

        {¶ 11} The issue of a rubber-stamp signature was addressed by the Eighth District

Court of Appeals in the case of In re Mitchell, 93 Ohio App.3d 153, 637 N.E.2d 989 (8th

Dist.1994):

        This court will not accept a rubber stamp in lieu of a judge's signature. Civ.

        R. 58(A) clearly mandates that once a decision has been announced, the court

        shall cause the judgment to be prepared and sign the judgment. As the

        judgment entry was not signed by the trial court, it is not a final appealable

        order, and is invalid for appellate purposes. Id. at 154.

        {¶ 12} In Platt v. Lander, 2d Dist. Montgomery No. 12371, 1991 WL 76767 (May

7, 1991), we held that a rubber stamp of a judge’s signature does not satisfy this rule’s

signature requirement.       In Lamb v. Lamb, 2d Dist. Montgomery No. 92-DM-1074,

2011-Ohio-2970, we recognized that “the lack of a signature on a judgment does not

constitute a jurisdictional defect.” Id. at ¶ 12. Rather, “[i]t is an irregularity or defect which

has no effect upon the jurisdiction of the trial court.” Id. However, we emphasized in Lamb

that “Platt stands for the proposition that the voidable rubber-stamped order became final

when no appeal was taken.” Id. at ¶ 13. Thus, Lawson correctly argues that the orders from

which he appeals are voidable and non-final. Several other Ohio appellate courts have held

similarly. See, e.g., Flores v. Porter, 5th Dist. Richland No. 2006-CA-42, 2007-Ohio-481, at

¶14 (“[T]he trial judge’s signature was rubber-stamped on the judgment entry. It therefore
                                                                                           5

does not comply with Rule 58.”); Rescue Temple Church of God v. Jones, 9th Dist. Summit

No. 15412, 1992 WL 154076 (July 1, 1992) (“The rubber-stamped facsimile of a judge’s

signature does not satisfy Civil Rule 58.”).

       {¶ 13} The judgment entries from which the appeal herein is taken do not bear the

signature of the trial judge. Rather, the trial judge's signature was rubber-stamped on the

judgment entries. It therefore does not comply with Civ. R. 58(A) and is thus not a final

appealable order. Because there is no final appealable order, the appeal is hereby dismissed,

and Lawson’s remaining assignments are rendered moot.

                                         ..........

FROELICH, J. and HALL, J., concur.

Copies mailed to:

Matthew G. Burg
Richard J. Donovan
Hon. Richard J. O’Neill